DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palm (EP 1275588 A1).
Regarding claims 1-3, Palm teaches a packaging container and blank for producing the same comprising a body front panel (between fold lines 80 at the front), a body right side panel (see Fig. 7; between fold lines 80 to the right of the front panel), a body left side panel (opposite the right side), and a body back panel (37’), which are contiguous through body vertical folding lines; a vertical direction sealing panel (23) configured to form a rectangular tubular body together with the body front panel, the body right side panel, the body left side panel and the body back panel; a front-side top panel (68) and a back-side top panel (69) contiguous with an upper end of the body front panel and an upper end of the body back panel so as to be opposed to the body front panel and the body back panel through first top portion horizontal folding lines (40), respectively; a pair of side panels (55; see Fig. 7) contiguous with an upper end of the body right side panel and an upper end of the body left side panel so as to be opposed to the body right side panel and the body left side panel through second top portion horizontal folding lines, respectively, the front side top panel being contiguous with the pair of side panels through respective front-side top panel vertical folding lines (80/82/50/51/52/53; Examiner considers any generally upwardly extending fold line to be a vertical folding line), the back-side top panel being contiguous with the pair of side panels through respective back-side top panel vertical folding lines (see Fig. 7); a pair of first top sealing panels (42) comprising a front-side top sealing panel and a back-side top sealing panel contiguous with upper ends of the front-side top panel and the back-side top panel so as to be opposed to the front-side top panel and the back-side top panel through first top sealing horizontal folding lines, respectively; and second top sealing panels contiguous with upper ends of the pair of side panels so as to be opposed to the pair of side panels through second top sealing horizontal folding lines, respectively (Examiner notes that each of the top panels comprises a portion of the top sealing panel 42), the front-side top sealing panel being contiguous with the second top sealing panels through respective front-side top sealing vertical folding lines, and the back-side top sealing panel being contiguous with the second top sealing panels through respective back-side top sealing vertical folding lines (see Fig. 7), the second top sealing panels each having a side top sealing vertical folding line extending from an upper end of the second top sealing panel to a respective one of the second top sealing horizontal folding lines, each side panel of the pair of side panels having a first side panel folding line extending from an intersection of one of the body vertical folding lines adjacent to the body front panel and a front-side end portion of the second top portion horizontal folding line, to an intersection of the second top sealing horizontal folding line and the side top sealing vertical folding line, and a second side panel folding line extending from an intersection of one of the body vertical folding lines adjacent to the body back panel and a back-side end portion of the second top portion horizontal folding line, to the intersection of the second top sealing horizontal folding line and the side top sealing vertical folding line (Examiner considers all the upwardly extending fold lines in the blank depicted in Figure 7 to be vertical folding lines), the second top sealing panels being folded along the side top sealing vertical folding lines so as to tightly close a top portion by bonding together opposing surfaces of the pair of first top sealing panels and opposing surfaces of the pair of second top sealing panels (see Par. 0025-0027), each of the side panels being folded along the first side panel folding line and the second side panel folding line to form a flap having a substantially triangular shape (e.g. panels fold lines 50-60), the top portion being formed by respectively folding down the flaps onto right and left side surfaces of the tubular body through mountain-folding along the front-side and back-side top panel vertical folding lines and the front-side top sealing vertical folding lines, and through valley-folding along the second top portion horizontal folding lines and the back-side top sealing vertical folding lines (see Figures 6-8), wherein a width of the front-side top sealing panel extends in a right-and-left direction of the paper container from one of the front-side top sealing vertical folding lines to the other of the front-side top sealing vertical folding lines, and the width of the front-side top sealing panel is larger than a width of the tubular body in the right-and-left direction (Examiner notes that 68 has a trapezoidal shape; and the width of such is larger than that of the front panel between fold lines 80).
Regarding claims 4-5, Palm teaches a package wherein a width of the back-side top sealing panel in the right-and-left direction is smaller than a width of the body back panel in the right-and-left direction.  Examiner notes that the back top panel is smaller in width when compared to the uppermost portion of the rear body wall (between fold lines 82).
Regarding claims 6-7, Palm teaches a package wherein a width of the back-side top sealing panel in the right-and-left direction is larger than the width of the tubular body in the right-and-left direction.  Examiner notes that the back top panel is larger in width when compared to the narrow portion of the body panel (between fold lines 80; see Fig. 7)
Response to Arguments
Applicant’s arguments, see Pages 11-14, filed 05/20/2022, with respect to the rejection(s) of claim(s) 1-7 under USC 102(a)(1)—in view of Kaneko have been fully considered and are persuasive.  Kaneko lacks a front top panel that varies in width when compared to a width of the front panel from which it extends.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Palm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734